Title: To Thomas Jefferson from James O. Morse, 11 April 1823
From: Morse, James O.
To: Jefferson, Thomas


Sir
Cherry Valley N. Y.
April 11. 1823.
As by common consent you are regarded as the Patriarch, of the Democratic Republican family; a number of your republican Fellow Citizens in the interiour of the State of New York, feel a strong desire to know whether you consider Mr John Quincy Adams as a member of the Republican party in the United States? Your answer would only be shewn to a few of your old Republican Friends unless you consented to have it made public.I have the honour to be with great respect Your Obt ServantJames O. Morse